department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr ter ra ts u i l xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxaxxxxxx legend taxpayer a individual m ira x account c amount d bank b company f company e date date xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxkxkxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxkxxkxxxx xxxxxxxxxxxxxxxxxxxxx dear xxxxxxxxxxxxxx this letter is in response to your letter dated xxxxxxxxx as supplemented by correspondence dated xxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a age is a widow whose husband handled all financial matters prior to his death taxpayer a maintained ira x with company e ira x held assets worth amount d on date taxpayer a requested company e make a direct_rollover of the total cash available from her ira x into account c company e liquidated ira x and made the transfer in a series of transactions over the next few weeks to account c taxpayer a represents that at the time of transfer she did not know that company f was not an eligible non-bank ira custodian she further represents that individual m with whom she became friendly over a period of months fraudulently persuaded her to transfer the funds from ira x to account c individual m also led taxpayer a to believe that company f had existed for a long time however company f actually had existed for less than a year taxpayer a states that she never intended to make a taxable withdrawal and she wanted to keep her funds in an ira account taxpayer a states that she relied upon individual m for financial advice and she thought that individual m was protecting her assets account c was in fact an account with bank b in the name of company f and individual m not taxpayer a had control of the account taxpayer a asserts that she learned that individual m had a history of defrauding the elderly when her son became suspicious and investigated in conjunction with this investigation taxpayer a’s son discovered that individual m had invested taxpayer a’s funds in gold and other collectibles and had taken a portion of taxpayer a’s money either through charging commissions or overstating the purchase prices of items in addition taxpayer a learned that individual m had previously been convicted of fraud and served jail time upon learning that individual m defrauded taxpayer a her son assisted taxpayer a with liquidating sufficient gold in order for taxpayer a to restore her ira and transferred the funds back into ira x on date taxpayer a _ transferred amount d back into ira x with company e documentation submitted substantiates taxpayer a’s representations based upon the foregoing facts and representations taxpayer a requests that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur ‘ after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount d was due to the fact that she was misled and defrauded by individual m therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d provided all other requirements of code sec_408 except the 60-day requirement were met the contribution of amount d to ira x on date will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office i ' if you have any questions concerning this ruling please contact xxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxx sincerely yours ke tbe laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice co xxxxxxxxxxxxxxxxx
